PER CURIAM.
Appellant, by this third amended complaint, sought specific performance to compel arbitration of an insurance agreement. The trial court dismissed same and this appeal ensued. We reverse.
Although the complaint for specific performance was erroneously labeled and contained many allegations immaterial to the relief available, we find that same was sufficient to meet the requirements of § 682.-17, Fla.Stat., F.S.A. and should have been considered as a motion under said section.
Therefore, the order under review be and the same is hereby reversed, with directions to grant the plaintiff a hearing upon his third amended complaint, considering it as a motion filed pursuant to § 682.17, Fla. Stat., F.S.A.
Reversed and remanded, with directions.